In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00161-CR



            DONALD HARRELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 15F0778-005




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Leslie P. Bates recorded the trial proceedings in appellate cause number 06-

16-00161-CR, styled Donald Harrell v. The State of Texas, trial court cause number 15F0778-005,

on appeal from the 5th Judicial District Court of Bowie County, Texas. The reporter’s record was

originally due in this matter October 10, 2016. That deadline was extended twice by this Court on

Bates’ requests, resulting in the most recent due date of December 9, 2016. Notwithstanding the

fact that Bates has already had over one hundred days from the date the notice of appeal was filed

in this matter to prepare the record she estimates to be only 290 pages long, Bates has filed a third

request seeking another fourteen-day extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Bates to file the reporter’s record in appellate cause number 06-16-

00161-CR, styled Donald Harrell v. The State of Texas, trial court cause number 15F0778-005,

on appeal from the 5th Judicial District Court of Bowie County, Texas, to be received no later than

Tuesday, December 27, 2016.




                                                 2
       If the reporter’s record is not received by December 27, we warn Bates that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.


                                               BY THE COURT


Date: December 20, 2016




                                              3